Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.	Claims 1-21 are allowed
	This application is subject to a Terminal Disclaimer to the application #16/640,010 now issued patent US 11,082,692
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 08/24/2022 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The IDS is acknowledged with the following remarks to the Patents and NPL disclosure;
Cite No. 2; Karam Naser, (hereinafter Naser) "CE6 - related: Removed MTS CU-Flag and Reduced MTS Pairs," Document: JVET-L0264-v1, Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 12th Meeting: Macao, CN, 3-12 Oct. 2018, 4 pages.
Naser, signals an MTS CU_Flag for applying various transforms in both directions, thus not selectively deciding a different transform for either horizontal or vertical prediction directions, thus failing to disclose the scope of the claim.
Cite No. 3; Jianle Chen, "Algorithm description for Versatile Video Coding and Test Model 2 (VTM 2)," Document: JVET-K1002-v2, Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 11th Meeting: Ljubljana, SI, 10-18 July 2018, 21 pages. Chen, teaches about selecting various transform combinations being applied orthogonally thus in both directions, by signaling the MTS flag in the SPS syntax, thus failing to disclose the amended claim matter.	 
Reasons for Allowance
4.	The Applicant’s amendment overcomes the obviousness rejection based on the most representative prior arts of reference to Han Huang (hereinafter Huang) (US 2018/0332289) and Xin Zhao et al., (hereinafter Zhao) (US 2016/0219290) 
The instant application claims different decoding methods according to three CABAC coded flags signaled to decoder using four different combination transform sets modes according to the MTS being enabled, disabled or unavailable.
Applicants apply four sets of two transforms selected from among the three considered DCT-2, DCT-8 and DST-7 modes, each set differently by combining two transforms to be used depending on block characteristics considering the, block’s size, coding type (inter/intra), prediction mode, block’s width-height and channel type. 
Respective to another representative art attributed to Huang (US 2018/0332289) addresses the Advanced Multiple Transform (AMT), (Id.) multiple transform selection, (MTS) as recited by application and further discloses the multiple transform sets of a first, second and third type e.g., DCT-2, DCT-8 and DST-7, being applied under flags indicative of the horizontal and vertical transform selection, and using CABAC for coding the flag by which rather indicating three transform type sets to be used per (JEM 5) at Table 2 and Par.[0015]-[0018] upon which improvements are proposed under AMT Id. MTS method, and determining two different types of transform set candidates A and B to be selected according to CABAC coded flags. 
Huang, selects the transform type from between the two types A (being one of DCT-2 or DST-4) and B (being either (DST-4, DST-7 or DCT-4 and flipped FDCT-4, taught at Par.[0047]-[0052] as signaled in the high level syntax (SPS, VPS, PPS or slice header) per Par.[0056], and by CABAC coding the transform selection flags represented by the indexed flags TrIdx per Table. 4 and 5, by which other combinations of transform sets selected between A and B or A-B types may be identified. 
Huang limits the transform modes applied to the type A being DCT-2 and the type B being one of DST-4, DST-7 or FDCT-4 which offer different sets selections for predicting modes applied according to MTS flag and the horizontal, vertical or both directions of the coding modes which differ from the claimed matter above defined.
Huang does not expressly teach the remaining conditions under which the second and third flags claimed at least as disclosed in application per Fig.4-6, flowcharts and where another flag indicating the direction, “horizontal or vertical” of the second transform is applied hence both transform directions “horizontal and vertical” not being applied in both directions, the third flag indicating the “horizontal or vertical” transform to be used for decoding as claimed, citing;
“responsive to the second flag being set to signal that the second transform is to be used in both the horizontal direction and in the vertical direction: 
decoding the encoded video block in the horizontal direction and the vertical direction using the second transform to generate the decoded video block; 
responsive to the second flag being set to signal that the second transform is not to be used in both the horizontal direction and in the vertical direction: 
parsing another flag of the at least one flag to determine inIn re: Christopher Hollmann et al.Filed: November 28, 2019Page 5 of 11 which of the horizontal direction or the vertical direction the second transform is to be used to decode the encoded video block and in which of the horizontal direction or the vertical direction a third transform is to be used to decode the encoded video block; and 
decoding the encoded video block using the second and third transforms to generate the decoded video block.“. 
Furthermore, at least for clarifying the claim interpretation, the “plurality of transforms” to be used i.e., the Multiple Transform Selection (MTS) are either DCT-2, DST-7 and DCT-8 being among the first set and similarly parsing the same DCT-2, DST-7 and DCT-8 for the second set in four different set combinations determined by the block size being smaller than a characteristic size, specifically disclosed at Par.[0059]-[0064] and Table 1, and, Par.[0065]-[0070] Table 2, or in a second embodiment according to signaled flags mts_cu_flag, mts_dst_flag and mts_tu_flag per Table 3, 4 and Par.[0071]-[0078] method not being taught by any of the referenced arts considered to be representative.
Other closer identified prior arts to do not further teach all the claimed limitations as amended;
Zhao (US 2018/0020218), (US 2019/0007705), (US 2019/0306521), (US 2020/0084447);
Koo (US 10,924,736), or 
Bossen (WO2019230670A1), do not expressly teach the matter as recited by the application’s claims.
It is concluded that none of the prior arts of reference searched, disclose or teach the claimed matter prior to the invention’s effective filing date.

Conclusion
5.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/